Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 1 of 9




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:19-CV-62751


 DAVID GREENWALD,

        Plaintiff,

 v.

 FROST-ARNETT  COMPANY,   and
 CORAL ANESTHESIA ASSOCIATES,
 INC.,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff DAVID GREENWALD (“Plaintiff”) sues Defendant FROST-ARNETT

 COMPANY and Defendant CORAL ANESTHESIA ASSOCIATES, INC. (collectively, the

 “Defendants”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection Practices Act

 (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

 (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.


                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 2 of 9




                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant Frost-Arnett Company (“Defendant-DC”) is a Tennessee corporation,

 with its principal place of business located in Nashville, Tennessee.

         6.         Defendant-DC engages in interstate commerce by regularly using telephone and

 mail in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

         8.         Defendant Coral Anesthesia Associates, Inc. (“Defendant-Creditor”) is a Florida

 corporation, with its principal place of business located in Plantation, Florida.

         9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

 DC sought to collect from Plaintiff.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         11.        On or about February 26, 2018, Plaintiff suffered a work-related injury that required

 medical treatment and/or services (the “Medical Services”).

         12.        A portion of the required Medical Services were provided by Defendant-Creditor.

         13.        At the time Defendant-Creditor provided and/or rendered its (Defendant-

 Creditor’s) respective Medical Services to Plaintiff, Plaintiff informed Defendant-Creditor that

 injury for which Plaintiff required medical treatment and/or services, i.e., the Medical Services,

 was the above-mentioned work-related injury suffered by Plaintiff.

                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 3 of 9




          14.     Defendant-Creditor charged a fee for the provision of its (Defendant-Creditor’s)

 respective Medical Services (the “Consumer Debt”).

          15.     The Consumer Debt arose from Plaintiff’s work-place injury.

          16.     On a date better known by Defendant-DC, Defendant-DC began attempting to

 collect the Consumer Debt from Plaintiff.

          17.     Defendant-DC is a business entity engaged in the business of soliciting consumer

 debts for collection.

          18.     Defendant-DC is a business entity engaged in the business of collecting consumer

 debts.

          19.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

          20.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

          21.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900428.

          22.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

          23.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant-DC does maintain, are current to within one week of the current date.

          24.     On a date better known to Defendant-DC, Defendant-DC sent a collection letter,

 internally dated November 13, 2018, to Plaintiff (the “Collection Letter”) in an attempt to collect

 the Consumer Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

          25.     The Collection Letter is a communication from Defendant-DC to Plaintiff in

 connection with the collection of a debt.

                                                                                                                PAGE | 3 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 4 of 9




         26.     The Collection Letter represents an action to collect a debt by Defendant-DC.

                                         COUNT I.
                         VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                   (against Defendant-DC)

         27.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         28.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         29.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         30.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         31.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

         32.     As stated above, Defendant-DC mailed the Collection Letter to Plaintiff in an

 attempt to collect the Consumer Debt. The Collection Letter, however, causes the least

 sophisticated consumer to believe that he or she is otherwise responsible for the repayment of the

                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 5 of 9




 Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the

 medical services rendered by Defendant-Creditor, as such medical services were rendered to

 Plaintiff as a result of a work-related injury sustained by Plaintiff.

         33.     As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the

 Consumer Debt, Defendant-DC falsely misrepresented Plaintiff’s obligation with respect to the

 Consumer Debt. For example, by and through the Collection Letter, Defendant-DC wrongfully

 causes the least sophisticated consumer to falsely believe that he or she was responsible for the

 repayment of the Consumer Debt.

         34.     Thus, in light of the above, Defendant-DC violated § 1692e and § 1692e(2)(A) of

 the FDCPA by mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer

 Debt.

         35.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (c)       Any other relief that this Court deems appropriate under the circumstances.

                                            COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Defendant-DC)

         36.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         37.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

                                                                                                               PAGE | 5 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 6 of 9




        38.      Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

        39.      An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

        40.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

        41.      Here, Defendant-DC knew that the Consumer Debt was the result of a work-place

 injury sustained by Plaintiff. Moreover, Defendant-DC knew Defendant-Creditor could not collect

 or receive a fee from an injured employee within the state of Florida except as otherwise explicitly

 permitted by Florida statute, and Defendant-DC knew that an employee is shielded from liability

 in any dispute between the employer or carrier and health care provider regarding reimbursement

 for the employee’s authorized medical or psychological treatment.

        42.      Despite knowing that Defendant-Creditor did not have any entitlement or authority

 to collect the Consumer Debt from Plaintiff directly, Defendant-DC mailed the Collection Letter

 to Plaintiff in an attempt to collect the Consumer Debt. Thus, in light of the above, Defendant-DC

 violated § 559.72(9) of the FCCPA by mailing the Collection Letter to Plaintiff.

        43.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC, awarding Plaintiff the following relief:

                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 7 of 9




                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-DC from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

                                             COUNT III.
                                VIOLATION OF FLA. STAT. § 559.72(5)
                                     (against Defendant-Creditor)

         44.     Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though

 fully stated herein.

         45.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         46.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         47.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         48.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).
                                                                                                               PAGE | 7 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 8 of 9




        49.      As stated above, the Consumer Debt is the result of a work-place injury sustained

 by Plaintiff. Defendant-Creditor knew that Plaintiff’s injury was the result of a work-place injury,

 as such information as relayed to Defendant-Creditor at the time Defendant-Creditor provided

 and/or rendered its (Defendant-Creditor’s) respective Medical Services to Plaintiff. As such,

 Defendant-Creditor knew that it (Defendant-Creditor) could not collect or receive a fee from an

 injured employee within the state of Florida, and Defendant-Creditor knew that an employee is

 shielded from liability in any dispute between the employer or carrier and health care provider

 regarding reimbursement for the employee’s authorized medical or psychological treatment.

        50.      Despite knowing that it (Defendant-Creditor) did not have any entitlement or

 authority to collect the Consumer Debt from Plaintiff, Defendant-Creditor, nevertheless, referred

 the collection of the Consumer Debt to Defendant-DC. In so doing, Defendant-Creditor knowingly

 disclosed to Defendant-DC information affecting Plaintiff’s reputation that Defendant-DC did not

 have a legitimate business need for and/or information that was false.

        51.      Thus, in light of the above, Defendant-Creditor violated § 559.72(5) of the FCCPA

 by referring the collection of the Consumer Debt to Defendant-DC for collection.

        52.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


                                                                                                               PAGE | 8 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 1 Entered on FLSD Docket 11/05/2019 Page 9 of 9




       DATED: November 5, 2019

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             THE LAW OFFICES OF JIBRAEL S. HINDI
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             PAUL A. HERMAN, ESQ.
                                                             Florida Bar No.: 405175
                                                             E-mail: paul@consumeradvocatelaw.com
                                                             CONSUMER ADVOCATES LAW GROUP, PLLC
                                                             4801 Linton Blvd., Suite 11A-560
                                                             Delray Beach, Florida 33445
                                                             Phone:     (561) 236-8851
                                                             Fax:       (561) 431-2352

                                                             JOEL A. BROWN, ESQ.
                                                             Florida Bar No.: 66575
                                                             E-mail: joel.brown@friedmanandbrown.com
                                                             FRIEDMAN & BROWN, LLC
                                                             3323 NW 55th Street
                                                             Fort Lauderdale, Florida 33309
                                                             Phone:     (954) 966-0111

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 9 of 9
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
